MEMORANDUM **
Respondent’s motion for summary disposition with respect to the denial of the motion to reconsider is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United *686States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard).
Respondent’s motion to dismiss this petition for review for lack of jurisdiction with respect to the denial of the motion to reopen is granted. See Fernandez v. Gonzales, 439 F.3d 592 (9th Cir.2006).
All other pending motions are denied as moot. The temporary stay of removal and voluntary departure confirmed by Ninth Circuit General Order 6.4(c) and Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004), shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED IN PART, DISMISSED IN PART.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.